Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US Pub. 2002/0174272).
Regarding independent claim 16, Fujii discloses a tensor traversal engine in a processor system comprising a source memory component and a destination memory component, the tensor traversal engine comprising:  a control signal register storing a control signal for a strided data transfer operation from the source memory component to the destination memory component, the control signal comprising: an initial source address; an initial destination address; a first source stride length in a first dimension; and a first source stride count in the first dimension ([0020]: The control register group of the DMA controller is comprised of: a channel control register for controlling a data transfer operation of the DMA controller with respect to each of the channels; a transfer time register for decrementing of the DMA controller so as to count the data transfer time; a source address register for representing a transfer source address used in the data transfer operation of the DMA controller; and a destination address register for representing a transfer destination address used in the data transfer operation of the DMA controller.);
a source address register (Fig.4: SAR 403) communicatively coupled to the control signal register (Fig.4: CHCR 401); a destination address register (Fig.4: TAR 402) communicatively coupled to the control signal register (Fig.4: CHCR 401); a first source stride counter communicatively coupled to the control signal register (Fig.4: CHCR 401); and control logic communicatively coupled to: the control signal register (Fig.4: CHCR 401); the source address register (Fig.4: SAR 403); and the first source stride counter (Fig.3 & Fig.4 and [0123]: As indicated in FIG. 4, data is written from a data bus signal pd[31:0] (357) of the peripheral bus into the channel control register 401. An output port of an AND gate 406 is connected to an enable signal(470) of the channel control register 401. The AND gate 406 inputs thereinto a channel select signal ppchsel(461) and a channel control register select signal ppchcrsel(752). The channel select signal ppchsel(461) indicates that the data on the data bus signal pd[31:0] (357) corresponds to such data with respect to which channel. The channel control register select signal ppchcrsel(752) indicates that this data corresponds to such data with respect to the channel control register 401.).
	Regarding claim 17, Fujii teaches wherein the control logic is configured to execute the strided data transfer operation (Fig.3 and Fig.4).
	Regarding claim 20, Fujii teaches a transpose buffer; and wherein the control logic is communicatively coupled to: the control signal register; the source address register; the first source stride counter; and the transpose buffer (Fig.3 and Fig.4).


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons of Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “in response to a first current source stride count in the first source stride counter representing at least one remaining source data block in the first dimension of the source access pattern: o reading a current source address from the source address register; o reading a current destination address from the destination address register; o transferring a target source data block stored at the current source address to the current destination address; and o in response to completing transfer of the target source data block: - advancing the source address register based on the first source stride length, the first dimension, and the current source address; advancing the destination address register; and - decrementing the first current source stride count in the first source stride counter. ", which are not taught or suggested by the prior art of records.
Independent Claim 12 identifies the distinct features “control logic configured to execute the strided data transfer operation by: o writing the initial source address to the source address register; o writing the first source stride count to the first source stride counter; o writing the initial destination address to the destination address register; and o in response to a first current source stride count in the first source stride counter representing at least one remaining source data block in the first dimension of the source access pattern: - reading a current source address from the source address register; - reading a current destination address from the destination address register; - transferring the source data block stored at the current source address to the current destination address; - advancing the source address register based on the first source stride length, the first dimension, and the current source address; - advancing the destination address register; and - decrementing a first current source stride count in the first source stride counter", which are not taught or suggested by the prior art of records.
Claims 1-15 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-15 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135